Citation Nr: 1452985	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-09 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss of the right ear for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The late Veteran served on active duty in the United States Army from September 1969 to September 1971.  His military records show that he served in the Republic of Vietnam as a mortar crewman and that his decorations include the Combat Infantryman Badge, the Bronze Star Medal, the Air Medal, and the Army Commendation Medal.  

The Veteran died in March 2012 during the pendency of this appeal.  The current appellant is his surviving widow, who submitted a timely application to substitute for the deceased claimant.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for right ear hearing loss.  The Board notes that this is a claim for accrued benefits purposes, as the matter was a pending claim at the time of the Veteran's death in March 2012.


FINDING OF FACT

The Veteran's right ear hearing loss had its onset during his active military service.


CONCLUSION OF LAW

Hearing loss of the right ear was incurred in active duty for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385, 3.1000 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The claim of entitlement to service connection for right ear hearing loss for accrued benefits purposes is being granted in full by the Board.  Any error related to VA's duties to notify and assist with regard to this issue, pursuant to the Veterans Claims Assistance Act of 2000, is thereby rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014).

As noted above, the Veteran died in March 2012.  At the time of his death, he had a pending claim of entitlement to service connection for right ear hearing loss.  The Board notes at this juncture that the Veteran was service-connected for left ear hearing loss and tinnitus at the time of his death.

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, at 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

The statute concerning accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply to the claim of any claimant who dies on or after October 10, 2008.  Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in March 2012.  Accordingly, the new provisions concerning accrued benefits apply.

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110  (West 2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2014).

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. 3.304(d) (2014).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

Here, the Veteran's Army records show that his military occupational specialty was that of an indirect fire crewman (mortar crewman) and that he participated in direct combat against enemy forces.  The Veteran, during his lifetime, contends that his right ear hearing loss had its onset in service and was the result of his exposure to acoustic trauma from using weapons (including a mortar) in combat and being fired upon by enemy forces.  The Board notes that the Veteran's above statements are credible as they are corroborated by his service records, or are otherwise consistent with his military history, as discussed.  38 U.S.C.A. § 1154(a) (West 2014).  As the Veteran is competent to report an individually perceived symptom such as subjective hearing loss, his statements with regard to onset in service of right ear hearing loss and continuity of such symptomatology thereafter is also credible for purposes of establishing a nexus with service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Before the Board can proceed further with the late Veteran's right ear hearing loss claim for accrued benefits purposes, it must first determine whether or not his diminished right ear hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The record includes an August 2009 VA audiological examination report, which establishes that the Veteran has auditory thresholds at or above 40 decibels at 2000, 3000 and 4000 Hertz in the right ear, which meets the aforementioned criteria.

Further, the Veteran's service treatment records show that his ears and tympanic membranes were clinically normal on enlistment examination in July 1969.  Audiological evaluation revealed pure tone thresholds, in decibels, in his right ear that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
5

On service separation examination in July 1971, the Veteran's ears and tympanic membranes were clinically normal, and he denied having any history of hearing loss on the accompanying medical history questionnaire.  Audiological evaluation revealed pure tone thresholds, in decibels, in his right ear that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
N/A
15

The Veteran's post-service occupational history of noise exposure, per his own account as presented in the clinical records, included unprotected exposure to truck and racecar engine noise, factory noise, and lumberyard noise.  Additionally, the Veteran reported exposure to the noise of firearms from recreational hunting.

On VA audiological examination in August 2009, the Veteran's pure tone thresholds, in decibels, in his right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
70
70

The examining VA audiologist reviewed the foregoing clinical findings and opined that, given that there was normal hearing of the Veteran's right ear on service separation audiogram and no evidence of a significant shift in his right ear hearing thresholds from the time of his induction examination to his separation examination, the hearing impairment of his right ear presented in the current examination was less likely as not (less than 50/50 probability) caused by or was a result of military noise exposure.

In contrast to the above opinion, the late Veteran's claims file includes several pertinent statements from his private treating clinicians that indicate that his right ear hearing loss was incurred in service as a result of his combat noise exposure.  These include an April 2001 treatment note from his private physician, Greg C. Randall, M.D., who noted the Veteran's exposure to combat noise in service as a mortar operator and diagnosed him with bilateral hearing loss that was "probably due to acoustic trauma in [combat service]." Also included in the record is a March 2006 statement from Dr. Randall, in which he acknowledged the Veteran's exposure to mortar fire while serving in the Army as a combat infantryman in Vietnam and indicated that his current hearing loss was due to this exposure as well as his post-service occupational noise exposure.

In a January 2006 statement, a private audiologist, Paula Schwartz, Au.D., noted that the Veteran had a history of exposure to high levels of noise during combat service and in his post-service occupational and recreational pursuits and opined that his hearing loss pattern on audiogram was consistent with noise damage.  

The Board has considered the above evidence.  While recognizing that the Veteran was clearly exposed to acoustic trauma in service consistent with his involvement in armed combat, the Board acknowledges that he evidently had significant post-service occupational and recreational noise exposure.  Although the VA audiologist opined that the Veteran's hearing test results in his right ear did not undergo a significant shift for the period from his entry into service to his separation from service to support a finding that he had onset of right ear hearing loss during active duty, this conclusion is offset by the opinions of his private audiologist, Dr. Schwartz, and his private physician, Dr. Randall, who both believed that the Veteran's in-service exposure to acoustic trauma from combat played a contributory role in the development of his current right ear hearing loss.  Certainly, the Board finds the late Veteran to have been competent and credible in reporting that he perceived his right ear hearing loss symptoms to have begun in service and continued thereafter all the way through to his death.  38 C.F.R. § 3.303(b) (2014).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In view of the foregoing discussion, the Board finds that the clinical evidence is in a state of relative equipoise regarding the merits of the appellant's accrued benefits claim for VA compensation for hearing loss of the Veteran's right ear.  As such, the benefit-of-the-doubt doctrine applies.  Service connection for right hearing loss for purposes of accrued benefits is therefore granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is granted for purposes of accrued benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


